FILED
                           NOT FOR PUBLICATION
                                                                            OCT 28 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   18-30142

              Plaintiff-Appellee,                D.C. No.
                                                 1:17-cr-00036-SPW-2
 v.

LUIS JAVIER GASPAR,                              MEMORANDUM*

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   18-30177

              Plaintiff-Appellee,                D.C. No.
                                                 1:17-cr-00036-SPW-1
 v.

FRANCISCO CALDERON,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted October 23, 2019**
                                Portland, Oregon

Before: FARRIS, BEA, and CHRISTEN, Circuit Judges.

      Appellants Luis Gaspar and Francisco Calderon appeal the district court’s

denial of their joint motion to suppress evidence obtained by police during a traffic

stop. They argue the traffic stop, for following another vehicle too closely in

violation of Montana Code Annotated § 61-8-329, was improper because the law is

unconstitutionally vague. Even if the stop had been unconstitutional, however, the

discovery of valid arrest warrants for both Appellants was “a sufficient intervening

event to break the causal chain between the unlawful stop and the discovery of

[the] evidence.” Utah v. Strieff, 136 S. Ct. 2056, 2061, 195 L. Ed. 2d 400 (2016).

      AFFIRMED.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          2